Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is responsive to the Application filed on 04/23/2021 which claims foreign priority to JP2019-107500 with filing date of 06/07/2019.  Claims 1-22 are pending in the case.  Claims 1, 11, 21 and 22 are independent claims.

Claim Objections
Claim 1 is objected to because of the following informalities: “. wherein” seems incorrect, the “.” Should be “,”.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “command receiver configured to receive…”, “display control information generator configured to generate…”, “display state obtainer configured to obtain…”, and “command conversion rule selector configured to select…” in claim 21 and “command receiver configured to receive…”, “display control information generator configured to generate…”, “display state obtainer configured to obtain…”, and “command conversion rule selector configured to select…” in claim 22.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “command receiver configured to receive…”, “display control information generator configured to generate…”, “display state obtainer configured to obtain…”, and “command conversion rule selector configured to select…” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification is devoid of adequate structure to perform the claimed function.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 

(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 21 and 22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint invent or, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. As described in the omitted 112b rejection, the disclosure does not provide adequate structure to perform the claimed function. The specification does not demonstrate that applicant has made an invention that achieves the claimed function because the invention is not described with sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 5-7, 11, 15-17, and 21-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

 	The term "substantially front" in claims 7 and 17 are a relative term which renders the claim indefinite.  The term "substantially front" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  

Claims 10 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "slight movement" in claims 10 and 20 are a relative term which renders the claim indefinite.  The term "slight movement" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
	Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 8, 11-14 and 21-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ikeda et al (US 20140225932 A1).
 	Referring to claims 1 and 21, Ikeda discloses the non-transitory computer-readable medium storing a 5book display program which causes a computer to execute instructions comprising: 
receiving a command to change a display image of a virtual book displayed on a display unit from an operator, wherein the book including a content; (as shown in Fig. 2 and described in [0041]-[0043] of Ikeda, user can change display page/image of the virtual book by initiating a “turn-over operation 1”)
10generating a display control information to be applied to the display unit and used to control transition of the display image of the book; (as shown in Fig. 2 and described in [0041]-[0043] of Ikeda, user can change display page/image of the virtual book by initiating a “turn-over operation 1”) and 
three-dimensionally or two-dimensionally displaying the book based on the display control information, ([0075] of Ikeda, 2D displaying of the book) wherein 15the generating the display control information includes: 
obtaining a display state of the book; (as shown in Fig. 2 and described in [0041]-[0043] of Ikeda, user can change display page/image of the virtual book by initiating a “turn-over operation 1”) and 
selecting one of command conversion rules based on at least the display state, wherein the one command conversion 20rule selected is applied to the received command and used to generate the display as shown in Fig. 2 and described in [0041]-[0043] of Ikeda, user can initiate turning operation, which is selecting one of the command conversion rules to turn over the page)
wherein when the display state indicates that the content of one of left and right pages of the book is substantially entirely displayed and the content of the other 25page is not displayed or is partially displayed, (as shown in Figs. 2(d)-2(e) and described in [0041]-[0043] of Ikeda, when the page is turning over, from left to right, the top page that is shown is substantially entirely displayed and the bottom of the page is not displayed) 
the selecting one of command conversion rules includes selecting the command conversion rule according to which the book display program generates the display control information that causes the book to be displayed such that, 30when the command is a command to execute display transition 34of page turning, (as shown in Fig. 2 and described in [0041]-[0043] of Ikeda, user can initiate turning operation, which is selecting one of the command conversion rules to turn over the page) a display region is moved from one side to the other side of a spread in a middle of page turning such that the content of a page on the back side of a virtual sheet including a turned page is substantially entirely 5displayed before the content of a page facing the page on the back side is substantially entirely displayed.  (as shown in Fig. 2(d) and described in [0041]-[0043] of Ikeda, when the page is turning over, from left to right, one page is substantially entirely displayed and the bottom of the page is partially displayed, e.g., not entirely displayed until the top page is flipped over)

 	Referring to claim 2, Ikeda discloses the non-transitory computer-readable medium storing a book display program according to claim 1, which causes the 10computer to execute instructions further comprising recognizing a state of the content, wherein the generating the display control information generates the display control information by also using the recognized state of the content.  (as shown in Figs. 2(d)-2(e) and described in [0041]-[0043] of Ikeda, when the page is turning over, from left to right, the top page that is shown is substantially entirely displayed and the bottom of the page is not displayed)

15  	Referring to claim 3, Ikeda discloses the non-transitory computer-readable medium storing a book display program according to claim 1, which causes the computer to execute instructions further comprising recognizing a state of a hardware included in a device 20configured to display the book, wherein the generating the display control information generates the display control information by also using the recognized state of the hardware.  ([0028], S404 of the current Specification defines “hardware state” as “The book display program recognizes the hardware states. Examples of the hardware states include the following states. 5 The aspect ratio of the mobile terminal is an aspect ratio of the landscape-oriented state. The mobile terminal is slightly vibrating parallel to the display screen. The display terminal is assumed to be a laptop, a 10desktop, a smartphone, a tablet, or the like from the aspect ratio of the display screen. The set language of the operating system installed in the hardware is English.”  [0038] of Ikeda, “The display device 100 is a device capable of displaying an electronic book containing a content across a plurality of pages. Specifically, examples of the display device 100 encompass an electronic book reader, a tablet terminal, a mobile phone, a smartphone, and other devices each including a display screen having a touch panel ” which is a recognized state of the hardware what kind of device the content is displayed on  and also as shown in Fig. 2(d) and described in [0041]-[0043] of Ikeda, user can initiate turning operation, which is selecting one of the command conversion rules to turn over the page and when the page is turning over, from left to right, one page is substantially entirely displayed and the bottom of the page is partially displayed, e.g., not entirely displayed until the top page is flipped over)

 	Referring to claim 4, Ikeda discloses the non-transitory computer-readable medium storing a book display program according to claim 1, wherein when the display state indicates that the book is [0098]-[0099] of Ikeda, “In a case where (i) a part of a page which part is displayed by the display section 70 is not an end part of the page (e.g., in a case where right and left end parts of the display section 70 are not end parts of the page because a center of the page is magnified ([0012] of Ikeda, displaying the plurality of pages at a given magnification ratio, hence a predetermined magnification ratio) and (ii) a user carries out a drag or a flick, a displayed part of the page changes (moves)… In contrast, in a case where (i) the end part of the page is displayed by the display section 70 and (ii) the user carries out a drag or a flick in a direction of the end part of the page, a next page is displayed. That is, as has been described above, the drag or the flick carried out at the end part of the page serves as the turn-over operation 1“)

 	Referring to claim 8, Ikeda discloses the non-transitory computer-readable medium storing a book display program according to claim 2, wherein when the 30state of the content indicates that the book includes a 37portion of the content spanning across opened left and right pages of the book, the generating the display control information generates the display control information such that the left and right pages are displayed in a spread state.   (The current Specification does not give “content” special meaning, under BRI, any content on the displayed ebook is content.  as shown in Fig. 3 and described in [0048]-[0049] of Ikeda, the content of the display of the left and right pages is in a spread state for display entirely) 	

 	Referring to claims 11, and 22, Ikeda discloses the non-transitory computer-readable medium storing a 25book display program which causes a computer to execute instructions comprising: 
as shown in Fig. 2 and described in [0041]-[0043] of Ikeda, user can change display page/image of the virtual book by initiating a “turn-over operation 1”)
30generating a display control information to be applied 38to the display unit and used to control transition of the display image of the book; (as shown in Fig. 2 and described in [0041]-[0043] of Ikeda, user can change display page/image of the virtual book by initiating a “turn-over operation 1”) and 
three-dimensionally or two-dimensionally displaying the book based on the display control information, ([0075] of Ikeda, 2D displaying of the book) wherein 5the generating the display control information includes: 
obtaining a display state of the book; (as shown in Fig. 2 and described in [0041]-[0043] of Ikeda, user can change display page/image of the virtual book by initiating a “turn-over operation 1”) and 
selecting one of command conversion rules based on at least the display state, wherein the one command conversion 10rule selected is applied to the received command and used to generate the display control information, (as shown in Fig. 2 and described in [0041]-[0043] of Ikeda, user can initiate turning operation, which is selecting one of the command conversion rules to turn over the page) 
wherein when the display state indicates that left and right pages of the book are displayed as a spread (as shown in Fig. 2(d) and described in [0041]-[0043] of Ikeda, when the page is turning over, from left to right, one page is substantially entirely displayed and the bottom of the page is partially displayed, e.g., not entirely displayed until the top page is flipped over) and the content of the left and right pages is substantially entirely 15displayed or that the content of one of the left and right pages is substantially entirely displayed and the content of the other page is not displayed or is partially displayed, (as shown in Figs. 2(d)-2(e) and described in [0041]-[0043] of Ikeda, when the page is turning over, from left to right, the top page that is shown is substantially entirely displayed and the bottom of the page is not displayed) and when the book is displayed magnified with a magnification ratio and the magnification ratio is within the predetermined 20range, ([0013] of Ikeda, “magnification means for magnifying, at the given magnification ratio, a given part of the page to be displayed after the reduction means displays the entire page to be displayed”)
the selecting one of command conversion rules includes selecting the command conversion rule according to which the book display program generates the display control information that causes display transition of page turning 25of the book or display transition from one page to the other page is executed in response to a tap command or a flick/swipe command in a crosswise direction with the magnification ratio maintained.  ([0016]-[0017] of Ikeda, “reducing and displaying, in a case where (i) a part of the content is visually recognizable by magnifying and displaying the plurality of pages at a given magnification ratio and (ii) a user conducts an operation of turning over a page which is being displayed, an entire page to be displayed in accordance with the operation of turning over the page… (B) magnifying and displaying, at the given magnification ratio, a given part of the page to be displayed after the entire page to be displayed is displayed in the step (A)  Further, [0098]-[0099] of Ikeda, “In a case where (i) a part of a page which part is displayed by the display section 70 is not an end part of the page (e.g., in a case where right and left end parts of the display section 70 are not end parts of the page because a center of the page is magnified ([0012] of Ikeda, displaying the plurality of pages at a given magnification ratio, hence a predetermined magnification ratio) and (ii) a user carries out a drag or a flick, a displayed part of the page changes (moves)… In contrast, in a case where (i) the end part of the page is displayed by the display section 70 and (ii) the user carries out a drag or a flick in a direction of the end part of the page, a next page is displayed. That is, as has been described above, the drag or the flick carried out at the end part of the page serves as the turn-over operation 1“).

as shown in Figs. 2(d)-2(e) and described in [0041]-[0043] of Ikeda, when the page is turning over, from left to right, the top page that is shown is substantially entirely displayed and the bottom of the page is not displayed)

 	Referring to claim 13, , Ikeda discloses the non-transitory computer-readable medium storing a book display program according to claim 11, which causes the 10computer to execute instructions further comprising recognizing a state of a hardware included in a device configured to display the book, wherein the generating the display control information generates the display control information by also using the 15recognized state of the hardware.   ([0028], S404 of the current Specification defines “hardware state” as “The book display program recognizes the hardware states. Examples of the hardware states include the following states. 5 The aspect ratio of the mobile terminal is an aspect ratio of the landscape-oriented state. The mobile terminal is slightly vibrating parallel to the display screen. The display terminal is assumed to be a laptop, a 10desktop, a smartphone, a tablet, or the like from the aspect ratio of the display screen. The set language of the operating system installed in the hardware is English.”  [0038] of Ikeda, “The display device 100 is a device capable of displaying an electronic book containing a content across a plurality of pages. Specifically, examples of the display device 100 encompass an electronic book reader, a tablet terminal, a mobile phone, a smartphone, and other devices each including a display screen having a touch panel ” which is a recognized state of the hardware what kind of device the content is displayed on  and also as shown in Fig. 2(d) and described in [0041]-[0043] of Ikeda, user can initiate turning operation, which is selecting one of the command conversion rules to turn over the page and when the page is turning over, from left to right, one page is substantially entirely displayed and the bottom of the page is partially displayed, e.g., not entirely displayed until the top page is flipped over)

 	Referring to claim 14, , Ikeda discloses the non-transitory computer-readable medium storing a book display program according to claim 11, wherein when the display state indicates that the book is displayed at a 20predetermined magnification ratio or more, the selecting one of command conversion rules includes selecting the command conversion rule according to which the book display program generates the display control information that causes the content to be slid and displayed in response to a flick/swipe 25command.   ([0098]-[0099] of Ikeda, “In a case where (i) a part of a page which part is displayed by the display section 70 is not an end part of the page (e.g., in a case where right and left end parts of the display section 70 are not end parts of the page because a center of the page is magnified ([0012] of Ikeda, displaying the plurality of pages at a given magnification ratio, hence a predetermined magnification ratio) and (ii) a user carries out a drag or a flick, a displayed part of the page changes (moves)… In contrast, in a case where (i) the end part of the page is displayed by the display section 70 and (ii) the user carries out a drag or a flick in a direction of the end part of the page, a next page is displayed. That is, as has been described above, the drag or the flick carried out at the end part of the page serves as the turn-over operation 1“)

 	Referring to claim 18, , Ikeda discloses the non-transitory computer-readable medium storing a book display program according to claim 12, wherein when the state of the content indicates that the book includes a portion of the content spanning across opened left and right pages of the book, the generating the display control 25information generates the display control information such that the left and right pages are displayed in a spread state.  (The current Specification does not give “content” special meaning, under BRI, any content on the displayed ebook is content.  as shown in Fig. 3 and described in [0048]-[0049] of Ikeda, the content of the display of the left and right pages is in a spread state for display entirely)
 	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 10, 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ikeda et al (US 20140225932 A1) in view of Lu (US 20090169127 A1).
Referring to claim 5, Ikeda discloses the non-transitory computer-readable medium storing a book display program according to claim 1, wherein when the display state, indicates that the content of one of left and right pages of the book is substantially entirely displayed and the content 10of the other page is not displayed or is partially displayed, (as shown in Figs. 2(d)-2(e) and described in [0041]-[0043] of Ikeda, when the page is turning over, from left to right, the top page that is shown is substantially entirely displayed and the bottom of the page is not displayed) the selecting one of command conversion rules includes selecting the command conversion rule according to which the book display program generates the display control information that causes display transition of page turning 15of the book or display transition from the one page to the other page to be executed  (as shown in Fig. 2(d) and described in [0041]-[0043] of Ikeda, when the page is turning over, from left to right, one page is substantially entirely displayed and the bottom of the page is partially displayed, e.g., not entirely displayed until the top page is flipped over); 
in response to a tap command or a flick/swipe command in a crosswise direction and that causes a direction of viewing the page mainly displayed after the execution of the display transition to be changed ([0098]-[0099] of Ikeda, “In a case where (i) a part of a page which part is displayed by the display section 70 is not an end part of the page (e.g., in a case where right and left end parts of the display section 70 are not end parts of the page because a center of the page is magnified ([0012] of Ikeda, displaying the plurality of pages at a given magnification ratio, hence a predetermined magnification ratio) and (ii) a user carries out a drag or a flick, a displayed part of the page changes (moves)… In contrast, in a case where (i) the end part of the page is displayed by the display section 70 and (ii) the user carries out a drag or a flick in a direction of the end part of the page, a next page is displayed. That is, as has been described above, the drag or the flick carried out at the end part of the page serves as the turn-over operation 1“) to reduce 20difficulty in viewing a side portion of the content in the page due to curving of the page (“MPEP 2111.04… In Hoffer v. Microsoft Corp., 405 F.3d 1326, 1329, 74 USPQ2d 1481, 1483 (Fed. Cir. 2005), the court held that when a "‘whereby’ clause states a condition that is material to patentability, it cannot be ignored in order to change the substance of the invention." Id. However, the court noted that a "‘whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.’" Id. (quoting Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003)).” This limitation recites intended result of the claimed subject matter and is not given weight, therefore it is interpreted as flicking crosswise causes the system to perform page flipping function to view content on the pages.)
Ikeda does not specifically disclose “three-dimensional display state”.
[0037] of Lu, anti-vibration system where for the three dimension displacements detected by the three-dimensional phase detector 205, the plane composed of two dimensions is parallel to the display screen 400 that is not moved yet (the xy plane), and the third dimension is vertical to the display screen 400 (the z plane)
Ikeda and Lu are analogous art because both references concern controlling display of electronic content.  Accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Ikeda’s flipping pages of a digital book with 3D page displaying system as taught by Lu.  The motivation for doing so would have been to provide user with a more stable viewing system where little vibration wouldn’t interrupt the user’s reading of the content.
	
 	Referring to claim 10, Ikeda discloses the non-transitory computer-readable medium storing a book display program according to claim 3.  Ikeda does not specifically disclose “wherein when the state of the hardware indicates that slight movement of the hardware in a direction parallel to a plane of a display screen, the generating the display control information 20generates the display control information that causes a display position of the book to be moved such that the slight movement is canceled out.”
	However, Lu discloses wherein when the state of the hardware indicates that slight movement of the hardware in a direction parallel to a plane of a display screen, the generating the display control information 20generates the display control information that causes a display position of the book to be moved such that the slight movement is canceled out ([0037] of Lu, anti-vibration system where for the three dimension displacements detected by the three-dimensional phase detector 205, the plane composed of two dimensions is parallel to the display screen 400 that is not moved yet (the xy plane), and the third dimension is vertical to the display screen 400 (the z plane). Therefore, when the display screen 400 is moved upwards or downwards, or is slanted, the displacement in vertical direction does not affect the image display. When the display screen 400 is moved right-downwards to the location of the display screen 405, a displacement M from point A to point B is generated. The displacement M is decomposed into three-dimensional displacements +x', +y', -z'. Because the z coordinate is vertical to the display screen, merely the +x' and +y' displacements needs to be cancelled when the display location of the image is adjusted.”)
Ikeda and Lu are analogous art because both references concern controlling display of electronic content.  Accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Ikeda’s flipping pages of a digital book with 3D page displaying system as taught by Lu.  The motivation for doing so would have been to provide user with a more stable viewing system where little vibration wouldn’t interrupt the user’s reading of the content.

 	Referring to claim 15, , Ikeda discloses the non-transitory computer-readable medium storing a book display program according to claim 11, wherein when the display state, 30indicates that the content of one of left and right pages of 40the book is substantially entirely displayed and the content of the other page is not displayed or is partially displayed, (as shown in Figs. 2(d)-2(e) and described in [0041]-[0043] of Ikeda, when the page is turning over, from left to right, the top page that is shown is substantially entirely displayed and the bottom of the page is not displayed) the selecting one of command conversion rules includes selecting the command conversion rule according to which the 5book display program generates the display control information that causes display transition of page turning of the book or display transition from the one page to the other page ([0098]-[0099] of Ikeda, “In a case where (i) a part of a page which part is displayed by the display section 70 is not an end part of the page (e.g., in a case where right and left end parts of the display section 70 are not end parts of the page because a center of the page is magnified ([0012] of Ikeda, displaying the plurality of pages at a given magnification ratio, hence a predetermined magnification ratio) and (ii) a user carries out a drag or a flick, a displayed part of the page changes (moves)… In contrast, in a case where (i) the end part of the page is displayed by the display section 70 and (ii) the user carries out a drag or a flick in a direction of the end part of the page, a next page is displayed. That is, as has been described above, the drag or the flick carried out at the end part of the page serves as the turn-over operation 1“) to be executed in response to a tap command or a flick/swipe command in a crosswise direction and that causes 10a direction of viewing the page mainly displayed after the execution of the display transition to be changed ([0098]-[0099] of Ikeda, “In a case where (i) a part of a page which part is displayed by the display section 70 is not an end part of the page (e.g., in a case where right and left end parts of the display section 70 are not end parts of the page because a center of the page is magnified ([0012] of Ikeda, displaying the plurality of pages at a given magnification ratio, hence a predetermined magnification ratio) and (ii) a user carries out a drag or a flick, a displayed part of the page changes (moves)… In contrast, in a case where (i) the end part of the page is displayed by the display section 70 and (ii) the user carries out a drag or a flick in a direction of the end part of the page, a next page is displayed. That is, as has been described above, the drag or the flick carried out at the end part of the page serves as the turn-over operation 1“) to reduce difficulty in viewing a side portion of the content in the page due to curving of the page.  (“MPEP 2111.04… In Hoffer v. Microsoft Corp., 405 F.3d 1326, 1329, 74 USPQ2d 1481, 1483 (Fed. Cir. 2005), the court held that when a "‘whereby’ clause states a condition that is material to patentability, it cannot be ignored in order to change the substance of the invention." Id. However, the court noted that a "‘whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.’" Id. (quoting Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003)).” This limitation recites intended result of the claimed subject matter and is not given weight, therefore it is interpreted as flicking crosswise causes the system to perform page flipping function to view content on the pages.)

However, Lu discloses “three-dimensional display state” ([0037] of Lu, anti-vibration system where for the three dimension displacements detected by the three-dimensional phase detector 205, the plane composed of two dimensions is parallel to the display screen 400 that is not moved yet (the xy plane), and the third dimension is vertical to the display screen 400 (the z plane)
Ikeda and Lu are analogous art because both references concern controlling display of electronic content.  Accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Ikeda’s flipping pages of a digital book with 3D page displaying system as taught by Lu.  The motivation for doing so would have been to provide user with a more stable viewing system where little vibration wouldn’t interrupt the user’s reading of the content.

Referring to claim 20, , Ikeda discloses the non-transitory computer-readable medium storing a book display program according to claim 13.  , Ikeda does not specifically disclose “wherein when the state of the hardware indicates that slight movement of the 10hardware in a direction parallel to a plane of a display screen, the generating the display control information generates the display control information that causes a display position of the book to be moved such that the slight movement is canceled out.” 
 	However, Lu discloses wherein when the state of the hardware indicates that slight movement of the hardware in a direction parallel to a plane of a display screen, the generating the display control information 20generates the display control information that causes a display position of the book to be moved such that the slight movement is canceled out ([0037] of Lu, anti-vibration system where for the three dimension displacements detected by the three-dimensional phase detector 205, the plane composed of two dimensions is parallel to the display screen 400 that is not moved yet (the xy plane), and the third dimension is vertical to the display screen 400 (the z plane). Therefore, when the display screen 400 is moved upwards or downwards, or is slanted, the displacement in vertical direction does not affect the image display. When the display screen 400 is moved right-downwards to the location of the display screen 405, a displacement M from point A to point B is generated. The displacement M is decomposed into three-dimensional displacements +x', +y', -z'. Because the z coordinate is vertical to the display screen, merely the +x' and +y' displacements needs to be cancelled when the display location of the image is adjusted.”)
Ikeda and Lu are analogous art because both references concern controlling display of electronic content.  Accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Ikeda’s flipping pages of an digital book using flicking gesture from left to right with 3D anti-vibration flipping system as taught by Lu.  The motivation for doing so would have been to provide user with a more stable viewing system where little vibration wouldn’t interrupt the user’s reading of the content.

 	Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ikeda et al (US 20140225932 A1) in view of Lu (US 20090169127 A1) in view of Curran et al (US 20140282073 A1).
 	Referring to claims 6 and 16, , Ikeda discloses the non-transitory computer-readable medium storing a book display program according to claim 1, wherein when the display state, indicates that left and right pages of the book are displayed as a spread or that the content of one of the left and right 20pages is substantially entirely displayed and the content of the other page is not displayed or is partially displayed.   (as shown in Figs. 2(d)-2(e) and described in [0041]-[0043] of Ikeda, when the page is turning over, from left to right, the top page that is shown is substantially entirely displayed and the bottom of the page is not displayed.  Further, [0098]-[0099] of Ikeda, “In a case where (i) a part of a page which part is displayed by the display section 70 is not an end part of the page (e.g., in a case where right and left end parts of the display section 70 are not end parts of the page because a center of the page is magnified ([0012] of Ikeda, displaying the plurality of pages at a given magnification ratio, hence a predetermined magnification ratio) and (ii) a user carries out a drag or a flick, a displayed part of the page changes (moves)… In contrast, in a case where (i) the end part of the page is displayed by the display section 70 and (ii) the user carries out a drag or a flick in a direction of the end part of the page, a next page is displayed. That is, as has been described above, the drag or the flick carried out at the end part of the page serves as the turn-over operation 1“)
Ikeda does not specifically disclose “three-dimensional display state”.
However, Lu discloses “three-dimensional display state” ([0037] of Lu, anti-vibration system where for the three dimension displacements detected by the three-dimensional phase detector 205, the plane composed of two dimensions is parallel to the display screen 400 that is not moved yet (the xy plane), and the third dimension is vertical to the display screen 400 (the z plane)
Ikeda and Lu are analogous art because both references concern controlling display of electronic content.  Accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Ikeda’s flipping pages of a digital book with 3D page displaying system as taught by Lu.  The motivation for doing so would have been to provide user with a more stable viewing system where little vibration wouldn’t interrupt the user’s reading of the content.
Ikeda in view of Lu do not specifically disclose “30the selecting one of command conversion rules includes selecting the command conversion rule according to which the book display program generates the display control 25information that causes the book to be displayed such that the display image of the book is three-dimensionally turned in response to a series of commands inputted after flick or swipe in an upper/lower direction until finger is removed.”
[0026] of Curran, user can slowly drag the 3D shape to rotate it until user stop dragging or quickly/flicks (where the finger flip off from the device) across the 3D shape and makes it rotate really quickly).
Ikeda and Lu and Curran are analogous art because both references concern controlling display of electronic content.  Accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Ikeda’s flipping pages of an digital book using flicking gesture from left to right with flipping pages of an digital book using flicking gesture crosswise as taught by Lu with the ability of drag to rotate the 3D book as taught by Curran.  The motivation for doing so would have been to allow the user to rotate the book for the designed view of content before stops rotating to read certain desired page or content of the book so it would be easier to locate different content via a 3D displaying format that displays different content of the book.
15

 	Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ikeda et al (US 20140225932 A1) in view of Lu (US 20090169127 A1) and in further view of Fujita et al (US 6650343 B1).
 Referring to claim 7, Ikeda discloses the non-transitory computer-readable medium storing a book display program according to claim 1, wherein when the 10display state, indicates that the content of one of left and right pages of the book is substantially entirely displayed and the content of the other page is not displayed or is partially displayed (as shown in Figs. 2(d)-2(e) and described in [0041]-[0043] of Ikeda, when the page is turning over, from left to right, the top page that is shown is substantially entirely displayed and the bottom of the page is not displayed)
the selecting one of command conversion rules includes selecting the command conversion rule according to which the book display program generates the display control information that 20causes display transition of page turning of the book or display transition from the one page to the other page is executed in response to a tap command or a flick/swipe command in a crosswise direction. ([0098]-[0099] of Ikeda, “In a case where (i) a part of a page which part is displayed by the display section 70 is not an end part of the page (e.g., in a case where right and left end parts of the display section 70 are not end parts of the page because a center of the page is magnified ([0012] of Ikeda, displaying the plurality of pages at a given magnification ratio, hence a predetermined magnification ratio) and (ii) a user carries out a drag or a flick, a displayed part of the page changes (moves)… In contrast, in a case where (i) the end part of the page is displayed by the display section 70 and (ii) the user carries out a drag or a flick in a direction of the end part of the page, a next page is displayed. That is, as has been described above, the drag or the flick carried out at the end part of the page serves as the turn-over operation 1“)
Ikeda does not specifically disclose “three-dimensional display state”.
However, Lu discloses “three-dimensional display state” ([0037] of Lu, anti-vibration system where for the three dimension displacements detected by the three-dimensional phase detector 205, the plane composed of two dimensions is parallel to the display screen 400 that is not moved yet (the xy plane), and the third dimension is vertical to the display screen 400 (the z plane)
Ikeda and Lu are analogous art because both references concern controlling display of electronic content.  Accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Ikeda’s flipping pages of a digital book with 3D page displaying system as taught by Lu.  The motivation for doing so would have been to provide user 
 	Ikeda in view of Lu do not specifically disclose “that the book is displayed as viewed along a line of 15sight tilted at a predetermined angle or more with respect to a plane parallel to a cover of the book… and causes the display image of the book to be changed to an image in which the book is 25viewed from substantially front of a page at a predetermined magnification ratio.”
	However, Fujita discloses that the book is displayed as viewed along a line of 15sight tilted at a predetermined angle or more with respect to a plane parallel to a cover of the book… and causes the display image of the book to be changed to an image in which the book is 25viewed from substantially front of a page at a predetermined magnification ratio (col. 11, lines 17-35 of Fujita, rotating angle of the reference plane of a virtual book, and considering the straight line parallel to the horizontal direction of the virtual display area, col. 14, lines 17-28 of Fujita, “a ratio of frame image generating time measured value for the frame image generating target time is obtained and the threshold value for suspending drawing due to the display priority is increased or decreased so that the next frame image generating time can be accommodated within the target time. In more practical, when the measured value is larger than the target time, threshold value is increased, but when the measured value is smaller than the threshold value, the threshold value is decreased.”)
Ikeda and Lu and Fujita are analogous art because both references concern controlling display of electronic content.  Accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Ikeda’s flipping pages of a digital book with 3D page displaying system as taught by Lu and tiling viewing plane of the book for easy read of the user taught by Fujita.  The motivation for doing so would have been to allow the user to easily read the electronic information while continuously changing the visual field within the virtual space and stimulate the reading.  (summary of Fujita).

Referring to claim 17, , Ikeda discloses the non-transitory computer-readable medium storing a 41book display program according to claim 11, wherein when the display state, indicates that the content of one of left and right pages of the book is substantially entirely displayed and the content 5of the other page is not displayed or is partially displayed, (as shown in Figs. 2(d)-2(e) and described in [0041]-[0043] of Ikeda, when the page is turning over, from left to right, the top page that is shown is substantially entirely displayed and the bottom of the page is not displayed) 
the selecting one of command conversion rules includes selecting the 10command conversion rule according to which the book display program generates the display control information that causes display transition of page turning of the book or display transition from the one page to the other page is executed in response to a tap command or a flick/swipe 15command in a crosswise direction.  ([0098]-[0099] of Ikeda, “In a case where (i) a part of a page which part is displayed by the display section 70 is not an end part of the page (e.g., in a case where right and left end parts of the display section 70 are not end parts of the page because a center of the page is magnified ([0012] of Ikeda, displaying the plurality of pages at a given magnification ratio, hence a predetermined magnification ratio) and (ii) a user carries out a drag or a flick, a displayed part of the page changes (moves)… In contrast, in a case where (i) the end part of the page is displayed by the display section 70 and (ii) the user carries out a drag or a flick in a direction of the end part of the page, a next page is displayed. That is, as has been described above, the drag or the flick carried out at the end part of the page serves as the turn-over operation 1“)
Ikeda does not specifically disclose “three-dimensional display state”.
However, Lu discloses “three-dimensional display state” ([0037] of Lu, anti-vibration system where for the three dimension displacements detected by the three-dimensional phase detector 205, the plane composed of two dimensions is parallel to the display screen 400 that is not moved yet (the xy plane), and the third dimension is vertical to the display screen 400 (the z plane)

	Ikeda in view of Lu do not specifically disclose “that the book is displayed as viewed along a line of 15sight tilted at a predetermined angle or more with respect to a plane parallel to a cover of the book… and causes the display image of the book to be changed to an image in which the book is 25viewed from substantially front of a page at a predetermined magnification ratio.”
	However, Fujita discloses that the book is displayed as viewed along a line of 15sight tilted at a predetermined angle or more with respect to a plane parallel to a cover of the book… and causes the display image of the book to be changed to an image in which the book is 25viewed from substantially front of a page at a predetermined magnification ratio (col. 11, lines 17-35 of Fujita, rotating angle of the reference plane of a virtual book, and considering the straight line parallel to the horizontal direction of the virtual display area, col. 14, lines 17-28 of Fujita, “a ratio of frame image generating time measured value for the frame image generating target time is obtained and the threshold value for suspending drawing due to the display priority is increased or decreased so that the next frame image generating time can be accommodated within the target time. In more practical, when the measured value is larger than the target time, threshold value is increased, but when the measured value is smaller than the threshold value, the threshold value is decreased.”)
Ikeda and Lu and Fujita are analogous art because both references concern controlling display of electronic content.  Accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Ikeda’s flipping pages of a digital book .

 	Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ikeda et al (US 20140225932 A1) in view of Shinohara (US 20160210004 A1).
 	5
Referring to claims 9 and 19, Ikeda discloses the non-transitory computer-readable medium storing a book display program according to claim 3.  Ikeda does not specifically disclose “wherein when the state of the hardware indicates that a display screen has a long width with an aspect ratio wider than a predetermined 10aspect ratio, the generating the display control information generates the display control information that disables selection of a display mode of displaying only one of left and right pages of the book on the display unit.”
	However, Shinohara discloses wherein when the state of the hardware indicates that a display screen has a long width with an aspect ratio wider than a predetermined 10aspect ratio, the generating the display control information generates the display control information that disables selection of a display mode of displaying only one of left and right pages of the book on the display unit (The current Specification does not explain what is a “predetermined aspect ratio”, under BRI, the Examiner will interpret it as the given aspect ratio of the display area of a given display device.  Here, [0073] of Shinohara, when a portrait orientated page is changed to landscape oriented, which the width is longer for the page and the display ratio of the page is different from aspect ratio of the screen of the display device, the page is not only limited to be displayed on either left or right, but displaying the page providing a margin at the left and right of the screen)

	
 	Relevant art:
Foss (US 20160259497 A1): An electronic device with a touch-sensitive surface, a display, and one or more sensors to detect intensity of contacts: displays a plurality of user interface objects in a first user interface; detects a contact while a focus selector is at a location of a first user interface object; and, while the focus selector is at the location of the first user interface object: detects an increase in a characteristic intensity of the contact to a first intensity threshold; in response, visually obscures the plurality of user interface objects, other than the first user interface object, while maintaining display of the first user interface object; detects that the characteristic intensity of the contact continues to increase above the first intensity threshold; and, in response, dynamically increases the amount of visual obscuring of the plurality of user interface objects, other than the first user interface object.

Ho (US 7386804 B2):  software system including a controller that can be operatively combined with several methods of display on a display screen under software and hardware control for the purpose of browsing through data stored in a memory device. The browsing of the data stored in a memory device is facilitated in such a way that it allows a rapid view of what contents are present and the organization of the material in the data, as well as rapid access to the items in the data involved. The controllers in the system have specialized functions for effecting various actions on the data displayed on the display screen in such a way that users can rapidly browse through the data involved.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAIMEI JIANG whose telephone number is (571)270-1590.  The examiner can normally be reached on M-F 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan P. Savla can be reached on 571-272-1077.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HAIMEI JIANG/Examiner, Art Unit 2145                                                                                                                                                                                                        
/Arpan P. Savla/Supervisory Patent Examiner, Art Unit 2145